Citation Nr: 0627368	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-04 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral compartment 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from November 2001 to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has bilateral compartment syndrome.


CONCLUSION OF LAW

Bilateral compartment syndrome was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  A December 2002 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board notes 
that this letter was sent to the appellant prior to the April 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This 
letter essentially notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the claim to service connection for bilateral 
compartment syndrome, the Board has concluded that the 
preponderance of the evidence is against this claim.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot, and the absence of notice on these two elements of a 
service connection claim should not prevent a Board decision 
on the veteran's claim.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The RO was able to obtain the veteran's 
service medical records and discharge papers.  The veteran 
identified Dr. DL as having relevant private treatment 
records, and the RO was able to obtain such records.  There 
is no indication of any available outstanding records, 
identified by the appellant, which have not been obtained.

The veteran was provided a January 2003 VA examination in 
conjunction with his claim.  In his January 2004 substantive 
appeal, the veteran contends that this VA examination was 
inadequate.  Specifically, the veteran complained that the VA 
examiner evaluated his legs after he had been sitting for a 
while and the veteran's symptoms had subsided.  He also 
compared the VA examination to the in-service examination 
that resulted in the initial diagnosis of compartment 
syndrome, stating that in the latter examination he was told 
to exert himself until his symptoms presented; then, the 
examiner took pressure readings.

The Board is not competent to assess whether the January 2003 
VA examiner's medical evaluation and methods of diagnosis 
were adequate.  This would require the Board to make an 
independent medical judgment.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  Furthermore, 
there is nothing on file that shows the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion or to assess whether a 
medical examination was properly conducted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable 
to their practice and to have taken them into account in 
providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, without any competent medical evidence 
that the January 2003 VA examination was inadequate, there is 
no reason for the Board to remand the appeal for a new VA 
examination.

Furthermore, following the veteran's January 2004 substantive 
appeal, the RO did reschedule the veteran for new VA 
examinations.  However, the record shows that although he was 
properly notified of these examinations, the veteran failed 
to report for both the October 7, 2004, and October 12, 2004, 
examinations.  According to 38 C.F.R. § 3.655(b), when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, the veteran's claim shall be 
rated based on the evidence of record.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a).  In no instance has the 
veteran provided good cause for his failure to report to his 
VA examinations.

Therefore, the Board finds that VA fulfilled its duty to 
assist the veteran, and the Board will proceed with it 
decision based on the evidence of record.

Analysis

Service connection may be granted for a current disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  

The evidence of record does not indicate that the veteran 
currently has bilateral compartment syndrome.  The veteran 
was diagnosed with exertional compartment syndrome in June 
2002 while on active duty.  This diagnosis was updated in 
July 2002 to right leg exertional compartment syndrome.  A 
July 2002 letter from the Naval hospital clinic recommends 
administrative separation for a physical condition, and not 
for a disability.  The veteran's most recent examinations do 
not support a current diagnosis.  Specifically, the January 
2003 VA examination report indicates that the examiner found 
no physical or radiographic evidence of compartment syndrome.  
Similarly, a January 2004 private treatment note from Dr. DL 
indicates the veteran has right leg lower extremity pain and 
shin splints, but does not indicate a diagnosis of bilateral 
compartment syndrome.  The Board notes that pain is not, in 
and of itself, a disability for the purposes of service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board notes that the evidence of record includes medical 
internet literature on the nature, potential etiology, 
symptomatology, and treatment of compartment syndrome.  
However, as this generic medical evidence does not 
specifically state an opinion as to the relationship between 
the veteran's current symptoms and his military duty or 
provide any competent evidence relevant to whether the 
veteran currently has bilateral compartment syndrome, the 
Board concludes that it is of limited probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient).

The Board acknowledges the veteran's argument that he has a 
current disability beginning in service.  This determination, 
however, is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the competent medical 
evidence of record, which indicates that the veteran does not 
currently have bilateral compartment syndrome.  A competent 
medical expert has offered this opinion and the Board is not 
free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Without a current diagnosis of bilateral compartment 
syndrome, the veteran's claim for service connection must be 
denied.


ORDER

Entitlement to service connection for bilateral compartment 
syndrome is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


